DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Examiner’s Note: The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply.  "The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275,277 (CCPA 1968)). A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments (see MPEP 2123).  Therefore, Applicant, in preparing the response, must fully consider the entire disclosure of the cited references as potentially teaching all or part of the claimed invention, including the context of the cited passages as taught by the prior art disclosed by the Examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 7-15 and 17-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dinan (20150304891) in view of Masini et al (20150181481). 
Regarding claim 1, Dinan discloses, a method comprising: 
transmitting, from a mobile device (i.e., UE) to a serving base station (i.e., serving eNB), information obtained by the mobile device (¶ 0047, 0064, a serving base station may receive a first message from a wireless device on a primary cell in a plurality of cells); 
receiving, from the serving base station, a transition instruction indicating the mobile device is authorized to perform a transition procedure, without transmitting a measurement reports and in response to a trigger, from the serving base station to base station of a group of base stations and member of identified group of base station (¶ 0048-0049, 0053, 0086, the network initiate handover blindly, for example without having received measurement reports from the UE. Before sending the handover message to the UE, the source eNB may prepare one or more target cells. The source eNB may select the target PCell. The source eNB may also provide the target eNB with a list of best cells on each frequency for which measurement information is available, for example, in order of decreasing RSRP. The source eNB may also include available measurement information for the cells provided in the list. The target eNB may decide which SCells are configured for use after handover, which may include cells other than the ones indicated by the source eNB); 
determining the trigger has occurred at a time after receiving the transition instruction (¶ 0048-0049, 0053, 0086, the network may trigger the handover procedure e.g. based on radio conditions, load, QoS, UE category, and/or the like. The network may also initiate handover blindly, for example without having received measurement reports from the UE. Before sending the handover message to the UE, the source eNB may prepare one or more target cells. The source eNB may select the target PCell. The source eNB may also provide the target eNB with a list of best cells on each frequency for which measurement information is available, for example, in order of decreasing RSRP. The source eNB may also include available measurement information for the cells provided in the list. The target eNB may decide which SCells are configured for use after handover, which may include cells other than the ones indicated by the source eNB); and 
in response to determining the trigger has occurred and without transmitting a measurement report, transitioning from receiving communication service from the serving base station to receiving communication service from a target base station of the group of base stations (¶ 0048-0049, 0077 and 0086, the network may trigger the handover procedure e.g. based on radio conditions, load, QoS, UE category, and/or the like. The network may also initiate handover blindly, for example without having received measurement reports from the UE. Before sending the handover message to the UE, the source eNB may prepare one or more target cells. The source eNB may select the target PCell. After receiving the handover message, the UE may attempt to access the target PCell at the available RACH occasion according to a random-access resource selection. When allocating a dedicated preamble for the random access in the target PCell, E-UTRA may ensure the preamble is available from the first RACH occasion the UE may use. Upon successful completion of the handover, the UE may send a message used to confirm the handover to the target eNB).
Dinan also discloses, mobility procedures may be used to support handover to cells broadcasting a CSG (closed subscriber group) identity (member of identified group of base station). In addition, E-UTRAN may configure the UE to report that it is entering or leaving the proximity of cell(s) included in its CSG whitelist. E-UTRAN may request the UE to provide additional information broadcast by the handover candidate cell e.g. cell global identity, CSG identity, CSG membership status. E-UTRAN may use the proximity report to configure measurements as well as to decide whether or not to request additional information broadcast by the handover candidate cell (¶ 0053).
Dinan does not specifically disclose in detail, receiving, from the serving base station at the mobile device, in response to a trigger detected by the mobile device, and if the target base station is a member of an identified group of base stations.
In the same field of endeavor, Masini et al discloses, receiving, from the serving base station at the mobile device, in response to a trigger detected by the mobile device, and if the target base station is a member of an identified group of base stations (¶ 0058-0062, the mobility related command may be broadcasted from a serving base station to the UE, mobility related command may be related to handover, mobility related command from a base station, said command comprising a second identifier, identifying a UE group ID, when the first UE receives the identifier, and this is a group ID, it may compare the second identifier to the first identifier, and determine whether there is a match. When it is determined that there is a match, it may be determined that the first UE belongs to the UE group which is identified by the second identifier, and it may thus be concluded that the mobility related command is intended also for the first UE, ¶ 0109, the handover preparation procedure can be started for all UEs that belong to the same Mobility Group without waiting for measurement reports from UE indicating that the handover conditions are fulfilled). Therefore, before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of Dinan by specifically adding feature in order to enhance system performance to reduces the risk of handover failures, especially in cases in which many UEs are traveling together, e.g., on board a high-speed train as taught by Masini et al.
Regarding claim 2, Dinan and Masini et al disclose in claim 1, further, Dinan discloses, wherein the group of base stations is identified in a message from the serving base station (¶ 0048-0049, and 0053, the network may trigger the handover procedure e.g. based on radio conditions, load, QoS, UE category, and/or the like. The network may also initiate handover blindly, for example without having received measurement reports from the UE. Before sending the handover message to the UE, the source eNB may prepare one or more target cells. The source eNB may select the target PCell. After receiving the handover message, the UE may attempt to access the target PCell at the available RACH occasion according to a random-access resource selection. When allocating a dedicated preamble for the random access in the target PCell, E-UTRA may ensure the preamble is available from the first RACH occasion the UE may use. Upon successful completion of the handover, the UE may send a message used to confirm the handover to the target eNB and mobility procedures may be used to support handover to cells broadcasting a CSG (closed subscriber group) identity).
Regarding claim 3, Dinan and Masini et al disclose in claim 1, further, Dinan discloses, wherein the message comprises the transition instruction (¶ 0048-0049, and 0053, the network may trigger the handover procedure e.g. based on radio conditions, load, QoS, UE category, and/or the like. The network may also initiate handover blindly, for example without having received measurement reports from the UE. Before sending the handover message to the UE, the source eNB may prepare one or more target cells. The source eNB may select the target PCell. After receiving the handover message, the UE may attempt to access the target PCell at the available RACH occasion according to a random-access resource selection. When allocating a dedicated preamble for the random access in the target PCell, E-UTRA may ensure the preamble is available from the first RACH occasion the UE may use. Upon successful completion of the handover, the UE may send a message used to confirm the handover to the target eNB and mobility procedures may be used to support handover to cells broadcasting a CSG (closed subscriber group) identity).
Regarding claim 4, Dinan and Masini et al disclose in claim 1, further, Dinan discloses, wherein the trigger is at least partially based on receiving a signal from the target base station, the signal comprising a cell identifier identified in the message (¶ 0048-0049, and 0053, the network may trigger the handover procedure e.g. based on radio conditions, load, QoS, UE category, and/or the like. The network may also initiate handover blindly, for example without having received measurement reports from the UE. Before sending the handover message to the UE, the source eNB may prepare one or more target cells. The source eNB may select the target PCell. After receiving the handover message, the UE may attempt to access the target PCell at the available RACH occasion according to a random-access resource selection. When allocating a dedicated preamble for the random access in the target PCell, E-UTRA may ensure the preamble is available from the first RACH occasion the UE may use. Upon successful completion of the handover, the UE may send a message used to confirm the handover to the target eNB and mobility procedures may be used to support handover to cells broadcasting a CSG (closed subscriber group) identity).
Regarding claim 5, Dinan and Masini et al disclose in claim 1, further, Dinan discloses, wherein the serving base station, group of base stations, and the mobile device operate in accordance with at least one revision of a Third- Generation Partnership Project Long-Term Evolution (3GPP LTE) communication specification (¶ 0047, 0056, 0077, the network may trigger the handover procedure e.g. based on radio conditions, load, QoS, UE category, and/or the like. The network may also initiate handover blindly, for example without having received measurement reports from the UE. Before sending the handover message to the UE, the source eNB may prepare one or more target cells. The source eNB may select the target PCell, an eNB may consider UE's capability in configuring multiple TAGs for a UE. UE may be configured with a configuration that is compatible with UE capability. Multiple TAG capability is an optional feature in LTE release 11 and multiple TAG capability may be introduced per band combination. UE may transmit its multiple TAG capability to eNB via an RRC message and eNB may consider UE capability in configuring TAG configuration.).
Regarding claim 7, Dinan and Masini et al disclose in claim 1, further, Dinan discloses, wherein the transition instruction identifies the group of target base stations with at least one cell identifier (¶ 0048-0049, 0053, 0077, the network may trigger the handover procedure e.g. based on radio conditions, load, QoS, UE category, and/or the like. The network may also initiate handover blindly, for example without having received measurement reports from the UE. Before sending the handover message to the UE, the source eNB may prepare one or more target cells. The source eNB may select the target PCell. After receiving the handover message, the UE may attempt to access the target PCell at the available RACH occasion according to a random-access resource selection. When allocating a dedicated preamble for the random access in the target PCell, E-UTRA may ensure the preamble is available from the first RACH occasion the UE may use. Upon successful completion of the handover, the UE may send a message used to confirm the handover to the target eNB and mobility procedures may be used to support handover to cells broadcasting a CSG (closed subscriber group) identity).
Regarding claim 8, Dinan and Masini et al disclose in claim 1, further, Dinan discloses, determining whether a target base station cell identifier matches the at least one cell identifier (¶ 0048, 0101, 0117, the UE may stop monitoring for RAR(s) after successful reception of a RAR containing random access preamble identifiers that matches the transmitted random-access preamble).
Regarding claim 9, Dinan and Masini et al disclose in claim 1, further, Dinan discloses, wherein the trigger is at least partially based on a measurement of a reference signal as received at the mobile device from the target base station (¶ 0048, 0101, 0117, the UE may stop monitoring for RAR(s) after successful reception of a RAR containing random access preamble identifiers that matches the transmitted random-access preamble).
Regarding claim 10, Dinan discloses, a method comprising: 
transmitting, from a mobile device to a serving base station, information obtained by the mobile device (¶ 0047, 0064, a serving base station may receive a first message from a wireless device on a primary cell in a plurality of cells); 
receiving, from the serving base station, a transition instruction indicating the mobile device is authorized to perform a transition procedure, without transmitting any measurement reports and in response to a trigger, from the serving base station to any base station of a group of base stations; receiving, from the serving base station, at least one cell identifier identifying the group of base stations (¶ 0048-0049, the network may trigger the handover procedure e.g. based on radio conditions, load, QoS, UE category, and/or the like. The network may also initiate handover blindly, for example without having received measurement reports from the UE. Before sending the handover message to the UE, the source eNB may prepare one or more target cells. The source eNB may select the target PCell. The source eNB may also provide the target eNB with a list of best cells on each frequency for which measurement information is available, for example, in order of decreasing RSRP. The source eNB may also include available measurement information for the cells provided in the list. The target eNB may decide which SCells are configured for use after handover, which may include cells other than the ones indicated by the source eNB); 
determining the trigger has occurred at a time after receiving the transition instruction, the trigger at least partially based on: a determination that a target base station cell identifier received from a target base station matches the at least one cell identifier, the target base station being one of the base stations in the group of base stations (¶ 0048-0049, the network may trigger the handover procedure e.g. based on radio conditions, load, QoS, UE category, and/or the like. The network may also initiate handover blindly, for example without having received measurement reports from the UE. Before sending the handover message to the UE, the source eNB may prepare one or more target cells. The source eNB may select the target PCell. The source eNB may also provide the target eNB with a list of best cells on each frequency for which measurement information is available, for example, in order of decreasing RSRP. The source eNB may also include available measurement information for the cells provided in the list. The target eNB may decide which SCells are configured for use after handover, which may include cells other than the ones indicated by the source eNB); and 
a measurement of a reference signal as received at the mobile device from the target base station (¶ 0048-0049, 0077, the network may trigger the handover procedure e.g. based on radio conditions, load, QoS, UE category, and/or the like. The network may also initiate handover blindly, for example without having received measurement reports from the UE. Before sending the handover message to the UE, the source eNB may prepare one or more target cells. The source eNB may select the target PCell. After receiving the handover message, the UE may attempt to access the target PCell at the available RACH occasion according to a random-access resource selection. When allocating a dedicated preamble for the random access in the target PCell, E-UTRA may ensure the preamble is available from the first RACH occasion the UE may use. Upon successful completion of the handover, the UE may send a message used to confirm the handover to the target eNB); and 
in response to determining the trigger has occurred and without transmitting a measurement report, transitioning from receiving communication service from the serving base station to receiving communication service from the target base station (¶ 0048-0049, 0077, the network may trigger the handover procedure e.g. based on radio conditions, load, QoS, UE category, and/or the like. The network may also initiate handover blindly, for example without having received measurement reports from the UE. Before sending the handover message to the UE, the source eNB may prepare one or more target cells. The source eNB may select the target PCell. After receiving the handover message, the UE may attempt to access the target PCell at the available RACH occasion according to a random-access resource selection. When allocating a dedicated preamble for the random access in the target PCell, E-UTRA may ensure the preamble is available from the first RACH occasion the UE may use. Upon successful completion of the handover, the UE may send a message used to confirm the handover to the target eNB).
Dinan also discloses, mobility procedures may be used to support handover to cells broadcasting a CSG (closed subscriber group) identity (member of identified group of base station). In addition, E-UTRAN may configure the UE to report that it is entering or leaving the proximity of cell(s) included in its CSG whitelist. E-UTRAN may request the UE to provide additional information broadcast by the handover candidate cell e.g. cell global identity, CSG identity, CSG membership status. E-UTRAN may use the proximity report to configure measurements as well as to decide whether or not to request additional information broadcast by the handover candidate cell (¶ 0053).
Dinan does not specifically disclose in detail, receiving, from the serving base station at the mobile device, in response to a trigger detected by the mobile device, and if the target base station is a member of an identified group of base stations.
In the same field of endeavor, Masini et al discloses, receiving, from the serving base station at the mobile device, in response to a trigger detected by the mobile device, and if the target base station is a member of an identified group of base stations (¶ 0058-0062, the mobility related command may be broadcasted from a serving base station to the UE, mobility related command may be related to handover, mobility related command from a base station, said command comprising a second identifier, identifying a UE group ID, when the first UE receives the identifier, and this is a group ID, it may compare the second identifier to the first identifier, and determine whether there is a match. When it is determined that there is a match, it may be determined that the first UE belongs to the UE group which is identified by the second identifier, and it may thus be concluded that the mobility related command is intended also for the first UE, ¶ 0109, the handover preparation procedure can be started for all UEs that belong to the same Mobility Group without waiting for measurement reports from UE indicating that the handover conditions are fulfilled). Therefore, before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of Dinan by specifically adding feature in order to enhance system performance to reduces the risk of handover failures, especially in cases in which many UEs are traveling together, e.g., on board a high-speed train as taught by Masini et al.
Regarding claim 11, Dinan discloses, a mobile device comprising: 
a transmitter (407, fig. 4) configured to transmit, to a serving base station, information obtained by the mobile device (¶ 0047, 0064, a serving base station may receive a first message from a wireless device on a primary cell in a plurality of cells); 
a receiver configured to receive (407, fig. 4), from the serving base station, a transition instruction indicating the mobile device is authorized to perform a transition procedure, without transmitting any measurement reports and in response to a trigger, from the serving base station to any base station of a group of base stations (¶ 0048-0049, the network may trigger the handover procedure e.g. based on radio conditions, load, QoS, UE category, and/or the like. The network may also initiate handover blindly, for example without having received measurement reports from the UE. Before sending the handover message to the UE, the source eNB may prepare one or more target cells. The source eNB may select the target PCell. The source eNB may also provide the target eNB with a list of best cells on each frequency for which measurement information is available, for example, in order of decreasing RSRP. The source eNB may also include available measurement information for the cells provided in the list. The target eNB may decide which SCells are configured for use after handover, which may include cells other than the ones indicated by the source eNB); 
a controller (408, fig. 4) configured to: determine that the trigger has occurred at a time after the transition instruction has been received (¶ 0048-0049, the network may trigger the handover procedure e.g. based on radio conditions, load, QoS, UE category, and/or the like. The network may also initiate handover blindly, for example without having received measurement reports from the UE. Before sending the handover message to the UE, the source eNB may prepare one or more target cells. The source eNB may select the target PCell. The source eNB may also provide the target eNB with a list of best cells on each frequency for which measurement information is available, for example, in order of decreasing RSRP. The source eNB may also include available measurement information for the cells provided in the list. The target eNB may decide which SCells are configured for use after handover, which may include cells other than the ones indicated by the source eNB); and 
in response to the determination that the trigger has occurred and without transmitting a measurement report, perform the transition procedure to transition the mobile device from receiving communication service from the serving base station to receiving communication service from a target base station of the group of base stations (¶ 0048-0049, 0077, the network may trigger the handover procedure e.g. based on radio conditions, load, QoS, UE category, and/or the like. The network may also initiate handover blindly, for example without having received measurement reports from the UE. Before sending the handover message to the UE, the source eNB may prepare one or more target cells. The source eNB may select the target PCell. After receiving the handover message, the UE may attempt to access the target PCell at the available RACH occasion according to a random-access resource selection. When allocating a dedicated preamble for the random access in the target PCell, E-UTRA may ensure the preamble is available from the first RACH occasion the UE may use. Upon successful completion of the handover, the UE may send a message used to confirm the handover to the target eNB).
Dinan also discloses, mobility procedures may be used to support handover to cells broadcasting a CSG (closed subscriber group) identity (member of identified group of base station). In addition, E-UTRAN may configure the UE to report that it is entering or leaving the proximity of cell(s) included in its CSG whitelist. E-UTRAN may request the UE to provide additional information broadcast by the handover candidate cell e.g. cell global identity, CSG identity, CSG membership status. E-UTRAN may use the proximity report to configure measurements as well as to decide whether or not to request additional information broadcast by the handover candidate cell (¶ 0053).
Dinan does not specifically disclose in detail, receiving, from the serving base station at the mobile device, in response to a trigger detected by the mobile device, and if the target base station is a member of an identified group of base stations.
In the same field of endeavor, Masini et al discloses, receiving, from the serving base station at the mobile device, in response to a trigger detected by the mobile device, and if the target base station is a member of an identified group of base stations (¶ 0058-0062, the mobility related command may be broadcasted from a serving base station to the UE, mobility related command may be related to handover, mobility related command from a base station, said command comprising a second identifier, identifying a UE group ID, when the first UE receives the identifier, and this is a group ID, it may compare the second identifier to the first identifier, and determine whether there is a match. When it is determined that there is a match, it may be determined that the first UE belongs to the UE group which is identified by the second identifier, and it may thus be concluded that the mobility related command is intended also for the first UE, ¶ 0109, the handover preparation procedure can be started for all UEs that belong to the same Mobility Group without waiting for measurement reports from UE indicating that the handover conditions are fulfilled). Therefore, before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of Dinan by specifically adding feature in order to enhance system performance to reduces the risk of handover failures, especially in cases in which many UEs are traveling together, e.g., on board a high-speed train as taught by Masini et al.
Regarding claim 12, Dinan and Masini et al disclose in claim 11, further, Dinan discloses, the receiver further configured to receive a message from the serving base station, wherein the group of base stations is identified in the message received from the serving base station (¶ 0048-0049, and 0053, the network may trigger the handover procedure e.g. based on radio conditions, load, QoS, UE category, and/or the like. The network may also initiate handover blindly, for example without having received measurement reports from the UE. Before sending the handover message to the UE, the source eNB may prepare one or more target cells. The source eNB may select the target PCell. After receiving the handover message, the UE may attempt to access the target PCell at the available RACH occasion according to a random-access resource selection. When allocating a dedicated preamble for the random access in the target PCell, E-UTRA may ensure the preamble is available from the first RACH occasion the UE may use. Upon successful completion of the handover, the UE may send a message used to confirm the handover to the target eNB and mobility procedures may be used to support handover to cells broadcasting a CSG (closed subscriber group) identity).
Regarding claim 13, Dinan and Masini et al disclose in claim 11, further, Dinan discloses, wherein the message comprises the transition instruction (¶ 0048-0049, and 0053, the network may trigger the handover procedure e.g. based on radio conditions, load, QoS, UE category, and/or the like. The network may also initiate handover blindly, for example without having received measurement reports from the UE. Before sending the handover message to the UE, the source eNB may prepare one or more target cells. The source eNB may select the target PCell. After receiving the handover message, the UE may attempt to access the target PCell at the available RACH occasion according to a random-access resource selection. When allocating a dedicated preamble for the random access in the target PCell, E-UTRA may ensure the preamble is available from the first RACH occasion the UE may use. Upon successful completion of the handover, the UE may send a message used to confirm the handover to the target eNB and mobility procedures may be used to support handover to cells broadcasting a CSG (closed subscriber group) identity).
Regarding claim 14, Dinan and Masini et al disclose in claim 11, further, Dinan discloses, wherein the trigger is at least partially based on receiving a signal from the target base station, the signal comprising a cell identifier identified in the message (¶ 0048-0049, and 0053, the network may trigger the handover procedure e.g. based on radio conditions, load, QoS, UE category, and/or the like. The network may also initiate handover blindly, for example without having received measurement reports from the UE. Before sending the handover message to the UE, the source eNB may prepare one or more target cells. The source eNB may select the target PCell. After receiving the handover message, the UE may attempt to access the target PCell at the available RACH occasion according to a random-access resource selection. When allocating a dedicated preamble for the random access in the target PCell, E-UTRA may ensure the preamble is available from the first RACH occasion the UE may use. Upon successful completion of the handover, the UE may send a message used to confirm the handover to the target eNB and mobility procedures may be used to support handover to cells broadcasting a CSG (closed subscriber group) identity).
Regarding claim 15, Dinan and Masini et al disclose in claim 11, further, Dinan discloses, wherein the serving base station, group of base stations, and the mobile device operate in accordance with at least one revision of a Third-Generation Partnership Project Long-Term Evolution (3GPP LTE) communication specification (¶ 0047, 0056, 0077, the network may trigger the handover procedure e.g. based on radio conditions, load, QoS, UE category, and/or the like. The network may also initiate handover blindly, for example without having received measurement reports from the UE. Before sending the handover message to the UE, the source eNB may prepare one or more target cells. The source eNB may select the target PCell, an eNB may consider UE's capability in configuring multiple TAGs for a UE. UE may be configured with a configuration that is compatible with UE capability. Multiple TAG capability is an optional feature in LTE release 11 and multiple TAG capability may be introduced per band combination. UE may transmit its multiple TAG capability to eNB via an RRC message and eNB may consider UE capability in configuring TAG configuration.).
Regarding claim 17, Dinan and Masini et al disclose in claim 11, further, Dinan discloses, wherein the transition instruction identifies the group of target base stations with at least one cell identifier (¶ 0047, 0056, 0077, the network may trigger the handover procedure e.g. based on radio conditions, load, QoS, UE category, and/or the like. The network may also initiate handover blindly, for example without having received measurement reports from the UE. Before sending the handover message to the UE, the source eNB may prepare one or more target cells. The source eNB may select the target PCell, an eNB may consider UE's capability in configuring multiple TAGs for a UE. UE may be configured with a configuration that is compatible with UE capability. Multiple TAG capability is an optional feature in LTE release 11 and multiple TAG capability may be introduced per band combination. UE may transmit its multiple TAG capability to eNB via an RRC message and eNB may consider UE capability in configuring TAG configuration.).
Regarding claim 18, Dinan and Masini et al disclose in claim 11, further, Dinan discloses: determining whether a target base station cell identifier matches the at least one cell identifier (¶ 0048, 0101, 0117, the UE may stop monitoring for RAR(s) after successful reception of a RAR containing random access preamble identifiers that matches the transmitted random-access preamble).
Regarding claim 19, Dinan and Masini et al disclose in claim 11, further, Dinan discloses, wherein: the receiver is configured to receive a reference signal from the target base station (¶ 0048, 0101, 0117); and the controller is configured to determine the trigger has occurred at least partially based on a measurement of the reference signal as received at the mobile device (¶ 0048, 0101, 0117, the UE may stop monitoring for RAR(s) after successful reception of a RAR containing random access preamble identifiers that matches the transmitted random access preamble).
Regarding claim 20, Dinan discloses, a mobile device comprising: 
a transmitter (407, fig. 4) configured to transmit, to a serving base station, information obtained by the mobile device (¶ 0047, 0064, a serving base station may receive a first message from a wireless device on a primary cell in a plurality of cells); 
a receiver configured to: receive, from the serving base station, a transition instruction indicating the mobile device is authorized to perform a transition procedure, without transmitting any measurement reports and in response to a trigger, from the serving base station to any base station of a group of base stations (¶ 0048-0049, the network may trigger the handover procedure e.g. based on radio conditions, load, QoS, UE category, and/or the like. The network may also initiate handover blindly, for example without having received measurement reports from the UE. Before sending the handover message to the UE, the source eNB may prepare one or more target cells. The source eNB may select the target PCell. The source eNB may also provide the target eNB with a list of best cells on each frequency for which measurement information is available, for example, in order of decreasing RSRP. The source eNB may also include available measurement information for the cells provided in the list. The target eNB may decide which SCells are configured for use after handover, which may include cells other than the ones indicated by the source eNB); 
receive, from the serving base station, at least one cell identifier identifying the group of base stations (¶ 0048-0049, the network may trigger the handover procedure e.g. based on radio conditions, load, QoS, UE category, and/or the like. The network may also initiate handover blindly, for example without having received measurement reports from the UE. Before sending the handover message to the UE, the source eNB may prepare one or more target cells. The source eNB may select the target PCell. The source eNB may also provide the target eNB with a list of best cells on each frequency for which measurement information is available, for example, in order of decreasing RSRP. The source eNB may also include available measurement information for the cells provided in the list. The target eNB may decide which SCells are configured for use after handover, which may include cells other than the ones indicated by the source eNB); 
a controller configured to: determine the trigger has occurred at a time after receiving the transition instruction, the trigger at least partially based on: a determination that a target base station cell identifier received from a target base station matches the at least one cell identifier, the target base station being one of the base stations in the group of base stations (¶ 0048-0049, the network may trigger the handover procedure e.g. based on radio conditions, load, QoS, UE category, and/or the like. The network may also initiate handover blindly, for example without having received measurement reports from the UE. Before sending the handover message to the UE, the source eNB may prepare one or more target cells. The source eNB may select the target PCell. The source eNB may also provide the target eNB with a list of best cells on each frequency for which measurement information is available, for example, in order of decreasing RSRP. The source eNB may also include available measurement information for the cells provided in the list. The target eNB may decide which SCells are configured for use after handover, which may include cells other than the ones indicated by the source eNB); and 
a measurement of a reference signal as received at the mobile device from the target base station (¶ 0048-0049, 0077, the network may trigger the handover procedure e.g. based on radio conditions, load, QoS, UE category, and/or the like. The network may also initiate handover blindly, for example without having received measurement reports from the UE. Before sending the handover message to the UE, the source eNB may prepare one or more target cells. The source eNB may select the target PCell. After receiving the handover message, the UE may attempt to access the target PCell at the available RACH occasion according to a random-access resource selection. When allocating a dedicated preamble for the random access in the target PCell, E-UTRA may ensure the preamble is available from the first RACH occasion the UE may use. Upon successful completion of the handover, the UE may send a message used to confirm the handover to the target eNB); and 
in response to determining the trigger has occurred and without transmitting a measurement report, perform the transition procedure to transition the mobile device from receiving communication service from the serving base station to receiving communication service from the target base station (¶ 0048-0049, 0077, the network may trigger the handover procedure e.g. based on radio conditions, load, QoS, UE category, and/or the like. The network may also initiate handover blindly, for example without having received measurement reports from the UE. Before sending the handover message to the UE, the source eNB may prepare one or more target cells. The source eNB may select the target PCell. After receiving the handover message, the UE may attempt to access the target PCell at the available RACH occasion according to a random-access resource selection. When allocating a dedicated preamble for the random access in the target PCell, E-UTRA may ensure the preamble is available from the first RACH occasion the UE may use. Upon successful completion of the handover, the UE may send a message used to confirm the handover to the target eNB).
Dinan also discloses, mobility procedures may be used to support handover to cells broadcasting a CSG (closed subscriber group) identity (member of identified group of base station). In addition, E-UTRAN may configure the UE to report that it is entering or leaving the proximity of cell(s) included in its CSG whitelist. E-UTRAN may request the UE to provide additional information broadcast by the handover candidate cell e.g. cell global identity, CSG identity, CSG membership status. E-UTRAN may use the proximity report to configure measurements as well as to decide whether or not to request additional information broadcast by the handover candidate cell (¶ 0053).
Dinan does not specifically disclose in detail, receiving, from the serving base station at the mobile device, in response to a trigger detected by the mobile device, and if the target base station is a member of an identified group of base stations.
In the same field of endeavor, Masini et al discloses, receiving, from the serving base station at the mobile device, in response to a trigger detected by the mobile device, and if the target base station is a member of an identified group of base stations (¶ 0058-0062, the mobility related command may be broadcasted from a serving base station to the UE, mobility related command may be related to handover, mobility related command from a base station, said command comprising a second identifier, identifying a UE group ID, when the first UE receives the identifier, and this is a group ID, it may compare the second identifier to the first identifier, and determine whether there is a match. When it is determined that there is a match, it may be determined that the first UE belongs to the UE group which is identified by the second identifier, and it may thus be concluded that the mobility related command is intended also for the first UE, ¶ 0109, the handover preparation procedure can be started for all UEs that belong to the same Mobility Group without waiting for measurement reports from UE indicating that the handover conditions are fulfilled). Therefore, before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of Dinan by specifically adding feature in order to enhance system performance to reduces the risk of handover failures, especially in cases in which many UEs are traveling together, e.g., on board a high-speed train as taught by Masini et al.
Claims 6, 16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dinan (20150304891) in view of Masini et al disclose and Turk (20080225801).
 Regarding claim 6, 16, Dinan does not specifically discloses, wherein the information comprises speed information indicative of a speed of the mobile device.
In the same field of endeavor, Turk discloses, wherein the information comprises speed information indicative of a speed of the mobile device (¶ 0006, 0151). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of Dinan and Masini et al disclose by specifically adding feature in order to enhance system performance to the detection of slow-moving mobile terminal and fast-moving mobile terminal can be performed reliably without over-sensitivity to signal fade or Raleigh fluctuations by providing the event trigger parameters as taught by Turk.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAWAR IQBAL whose telephone number is (571)272-7909. The examiner can normally be reached M-F. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on 5712723965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KHAWAR IQBAL/           Primary Examiner, Art Unit 2643